Case: 10-51014     Document: 00511515478          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-51014
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ADALBERTO TERRAZAS-GUERRERO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-1415-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Adalberto Terrazas-Guerrero
presents arguments that he concedes are foreclosed by United States v. Gomez-
Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which held that the disparity
between sentences of defendants who can participate in a fast-track program
and defendants who cannot is not “unwarranted” within the meaning of 18
U.S.C. § 3553(a)(6).       The Government’s motion for summary affirmance is



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-51014   Document: 00511515478   Page: 2   Date Filed: 06/21/2011

                               No. 10-51014

GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2